Case: 4:19-cr-00488-SRC-JMB Doc. #: 47 Filed: 06/23/20 Page: 1 of 2 PageID #: 89




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
                       v.                            )       No.   4:19 CR 488 SRC/JMB
                                                     )
LISA l. HURLEY,                                      )
                                                     )
               Defendant.                            )


               FIRST RESPONSE TO MOTION TO SUPPRESS EVIDENCE

       COMES NOW the United States of America, by and through Jeffrey B. Jensen, the United

States Attorney for the Eastern District of Missouri and Thomas J. Mehan, Assistant United States

Attorney for said district, and files this response to the Motion to Suppress Evidence.

       The plain view doctrine permits law enforcement officers to seize without a warrant when

(1) The officer did not violate the Fourth Amendment in arriving at the place from which the

evidence could be plainly viewed, (2) the object=s incriminating character is immediately apparent,

and (3) the officer had a lawful right of access to the object itself. United States v. Weinbender,

109 F. 3d 1327, 1330 (8th Cir. 1997. The immediately apparent requirement means that the officer

must have probable cause to associate the property with criminal activity. United States v. Hatten,

68 F. 3d 257, 261 (8th Cir. 1995)

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     /s/ Thomas J. Mehan
                                                     THOMAS J. MEHAN, #28958MO
                                                     Assistant United States Attorney
Case: 4:19-cr-00488-SRC-JMB Doc. #: 47 Filed: 06/23/20 Page: 2 of 2 PageID #: 90




                                CERTIFICATE OF SERVICE

        The above signed hereby certifies that a copy of the above was served via this Court’s
electronic filing system upon counsel of record on June 23, 2020.


                                                    /s/ Thomas J. Mehan
                                                    THOMAS J. MEHAN, #28958MO
                                                    Assistant United States Attorney
